Citation Nr: 1146870	
Decision Date: 12/23/11    Archive Date: 12/29/11	

DOCKET NO.  06-28 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from January 1986 to December 1989, from August 2001 to April 2002, and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the VARO in Pittsburgh, Pennsylvania, that, in pertinent part, denied entitlement to the benefit sought.  

A review of the record reveals that service connection is currently in effect for the following disabilities:  Musculoskeletal low back pain, rated as 10 percent disabling; posttraumatic stress disorder, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of septoplasty, rated as noncompensably disabling; status post displaced zygomatic fracture, rated as noncompensably disabling; and residuals of a right anterior cruciate ligament repair, rated as noncompensably disabling; residuals of a right ankle sprain, rated as noncompensably disabling; and bilateral hearing loss disability, also rated as noncompensably disabling.  A combined disability rating of 30 percent has been in effect since May 2009.  

For reasons set forth below, the matter on appeal is REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim is warranted.

A review of the service treatment records reflects the Veteran was seen during active duty service for treatment for bunions of the feet.

The Veteran was accorded a general medical examination in September 2005 and the claims file was reviewed by the examiner.  The Veteran stated that he had stress fractures in both feet secondary to wearing military boots.  He claims he was stationed at Fort Polk when he developed bilateral foot pain.  He recalls going on sick call and having X-rays taken.  He believes the X-ray studies showed bilateral stress fractures.  He states he was placed on profile status and wore tennis shoes for about two weeks during his annual training.  He had had no other treatment.  He only had pain when wearing military boots.  He also stated that he saw a podiatrist in November 2004 regarding his foot pain and was diagnosed with hallux abducto valgus with bunion deformity.  He received treatment and surgery was discussed.  He did not follow through on this because he was advised by his representative to wait until he completed his Compensation and Pension examinations.  The examiner noted that a review of the file reflected that in February 1994, a motorcycle fell on the Veteran's right foot.  An X-ray study in December 1994 showed what was reported as a healing fracture.  A note dated February 1995 reflected a right foot 3rd and 5th metatarsal head fractures and a smashed cuboid follow-up.  Following the general medical examination, a pertinent assessment was made of bilateral moderate to severe hallux valgus deformity with left side worse than right.  Notation was also made of a soft tissue injury to the left foot treated with decreased weight bearing and Motrin.  There was no opinion as to whether any of this pathology was related to service or to any of the in-service complaints or findings.

The record also reflects an October 2008 communication from an osteopath who stated that the Veteran had hallux valgus bilaterally "requiring surgery which the combat boots and weight bearing activated."  

The Veteran's personnel records disclose that he had over 12 years of inactive service.  It is not clear whether he is claiming the problems with his feet are attributable to periods of active duty, active duty for training, or inactive duty for training.  

Finally, in the document cited as the substantive appeal, appellant's representative indicated that a hearing at the RO was requested.  It does not appear that the request has been withdrawn, and the hearing has not been scheduled.  This should be clarified while the case is undergoing development.

The Board believes that further development is in order and the case is REMANDED for the following actions:  

1.  VA should contact the Veteran and obtain the names and addresses of all medical care providers, both VA and non-VA, who have treated him for bilateral foot problems since the late 1980's.  After he has signed any appropriate releases, records not already associated with the claims file should be obtained.  All attempts to procure such records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit such records for VA review.  

2.  The Veteran should describe with more specificity the problems he has had with his feet and when they began.  He should also list the names and addresses of any Reserve or National Guard units to which he was assigned over the years since the 1980's.  An attempt should be made to obtain verification of the dates of his Reserve or current assignments, to include whether there were any periods of active duty for training or inactive duty for training.  Any such records should be obtained and associated with the claims file.  

3.  The Veteran should be accorded an examination by a physician with suitable expertise for the purpose of determining the etiology of any current bilateral foot disorder.  The claims file must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  All appropriate testing, if deemed advisable, should be conducted.  Based on review of the pertinent medical history, and examination of the Veteran, the examiner should then provide an opinion as to whether it is at least as likely as not (that is, a probability greater than 50 percent) or less likely than not that any current bilateral foot disorder is related to the Veteran's active service or to any injury sustained while on active duty for training or inactive duty for training.  The complete rationale for any opinion expressed should be provided.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated, and he or she must discuss why such an opinion is not possible.

4.  The RO should schedule the Veteran for a hearing at the RO.  If he no longer desires that hearing, he should so indicate in writing to the RO.

5.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded the opportunity to respond within a reasonable time frame.  

Then, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information with regard to the disability at issue and its claimed origin and the nature of the Veteran's Reserve or National Guard service dates and by not attending any requested any VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



